DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 01/15/2021.
Information disclosed and list on PTO 1449 was considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-12, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. U.S. 2019/0198097).
Regarding claims 1, 11 Kim et al. disclose a controller (Figure 1, 300) for controlling a memory device comprising a plurality of multi-level cell memory blocks (Figure 1, 400, [0040]), the controller (Figure 1, 300) comprising:
	 a memory suitable for storing a plurality of read voltage sets (Figure 1, 320), 5each having a plurality of read voltages for reading the multi-level cell memory blocks ([0087]); 
	a processor (Figure 2, 380) suitable for controlling the memory device to perform a read operation on a target logical page using some of the plurality of read voltages in a selected read voltage set of the read 10voltage sets ([0084]); and 
	an error correction code (ECC) component suitable (Figure 2, 370)  for determining whether the read operation is successful, by performing error detection and correction on data generated in the read operation and output from the memory device ([0043-0045],[00050], 
	15wherein, when the read operation is determined to be successful, the processor updates ([0008]) the selected read voltage set with the read voltages used in the read operation when it is successful and estimated values of unused read voltages of the selected read voltage set, the estimated values being determined based on the used read 20voltages ([0037],[0112]).  
	Regarding claims 2, 12, Kim et al. disclose wherein the processor changes values of the used read voltages when the read operation fails, and 38retries the read operation using the changed values of the used read voltages ([Figure 7, [0093-0095], Figure 9, S160).  
Regarding claim 20, Kim et al. disclose a memory system (Figure 1) comprising: 

5a controller (Figure 3, 450, [0062-0063]) configured to: control the memory device to perform a read operation on a target logical page using select read voltages in a target read voltage set including the select read voltages and remaining read voltages ([0064], ABSTRACT); 
10determine whether the read operation is successful (ABSTRACT,[0008]; 
when it is determined that the read operation was successful, change a value of each of the remaining read voltages, based on a difference between previous and current values of each of the select read voltages (Figure 6, [0085-0091, Figure 9]); and 
15update the target read voltage ([0008],[0037]) set such that the select read voltages have the current values and the remaining read voltages have changed values ([0068]).
	
Allowable Subject Matter
Claims 3-10, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-10, 13-19 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention as claims 3-10 disclosed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/           Primary Examiner, Art Unit 2827